UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1686



COBURN T. NORFLEET,

                                             Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (CA-02-57-BR)


Submitted:   October 11, 2002             Decided:   October 25, 2002


Before WILLIAMS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Coburn T. Norfleet, Appellant Pro Se. John A. Dudeck, Jr., Jonathan
D. Carroll, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Coburn     T.   Norfleet    appeals     the   district    court’s     order

dismissing his petition to quash six administrative summonses

pursuant to 26 U.S.C. § 7609 (2000).            Our review of the record and

the    district    court’s      opinion   discloses     no    reversible     error.

Accordingly, we affirm on the reasoning of the district court. See

Norfleet v. United States, No. CA-02-57-BR (E.D.N.C. May 22, 2002).

We    dispense    with   oral     argument    because   the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                        AFFIRMED




                                          2